Petition for Writ of Mandamus Denied, and Memorandum Opinion filed June
10, 2008







 
Petition
for Writ of Mandamus Denied, and Memorandum Opinion filed June 10, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00401 -CV
____________
 
IN RE JAMES ANDREW WALKER, II, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On May
13, 2008, relator James Andrew Walker, II filed paperwork thatBbased upon the relief requested
thereinBwe have construed as a petition for
writ of mandamus.[1]  No record
has been filed.  See Tex. R. App. P. 52.7.  As best we can
determine, Walker has asked that we order the respondent to rule on relator=s  pending habeas corpus petition and
request to be released on bond.  We deny the petition for writ of mandamus.




When a
motion is properly filed and pending before a trial court, the act of
considering and ruling upon that motion is a ministerial act, and mandamus may
issue to compel the trial court to act.  Safety-Kleen Corp. v. Garcia,
945 S.W.2d 268, 269 (Tex. App.BSan Antonio 1997, orig. proceeding).  A trial court has a
reasonable time to perform the ministerial duty of considering and ruling on a
matter that was properly filed and before the court.  See In re Chavez,
62 S.W.3d 225, 228 (Tex. App.BAmarillo 2001, orig. proceeding).  Whether the judge has
acted within a Areasonable@ time depends upon the particular circumstances of the case.
 Id.
The
absence of a mandamus record prevents us from evaluating the circumstances of
this case and, consequently, the merits of Walker=s complaints.  We must therefore
conclude that relator has not established his entitlement to the extraordinary
relief of a writ of mandamus.  Accordingly, we deny the petition for writ of
mandamus in case number 14-08-00401-CV, and all other requests for relief
contained in that petition.
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed, June 10,
2008.
Panel consists of Justices Yates, Anderson, and Brown.




            [1]           We are
to liberally construe the pleadings of a party acting pro se.  See Barnes v.
State, 832 S.W.2d 424, 426 (Tex. App.BHouston
[1st Dist.] 1992, orig. proceeding).